DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-16,18-19,21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Heisler et al. (US 20070271681 A1) in view of Mintz (US 5184613 A) and Behme (US 20070074677 A1).
 	For claim 13, Heisler et al. teach a hoof cover (fig. 3) for hoofed animals (para. 0046, Heisler stated the cover is used for animal, such as farm animals, zoo animals, thus, the cover is capable of covering a hoof), comprising: 
an elastically stretchable body (fig. 3, para. 0044,0045,0050 teach elastic material) with an upper foot-insertion opening (20), 
wherein the body is formed from a folded blank (fig. 3, para. 0017,0019) of an elastic sheet (para. 0044,0045,0050), 
wherein the folded blank comprises a first wing (fig. 3, left side ref. 14) and a second wing (fig. 3, right side ref. 14), with a fold (fig. 3, at ref. 12) interconnecting the first wing and the second wing such that the first and second wings overly each other (figs. 4-5) and stitching interconnects first and second side portions of the first and second wings (para. 0051,0053) to provide a first seam at a first side (fig. 5, ref. 15) and a second seam at a second side (fig. 5, ref. 15) of the folded blank. 
However, Heisler et al. are silent about a first lower opening for at least partially exposing the hoof outside the hoof cover and a second lower opening for at least partially exposing the hoof outside the hoof cover; the body is formed from the elastic sheet that is seamed with a cloth; the cloth is located between the first and second wings; the stitching interconnects the cloth and first and second side portions of the first and second wings; wherein the first lower opening is defined by overlapping first notch portions of the first wing and the second wing that are located between the first seam and the fold such that the first seam runs from the upper foot-insertion opening along the first side portion to the first lower opening; wherein the second lower opening is defined by overlapping second notch portions of the first wing and the second wing that are located between the second seam and the fold such that the second seam runs from the foot-insertion opening along the second side portion to the second lower opening.
Mintz teaches in the same field of endeavor of animal limb cover, the cover comprising a first lower opening (33) for at least partially exposing the foot outside the cover (fig. 3) and a second lower opening (34) for at least partially exposing the foot outside the cover; wherein the first lower opening is defined by overlapping first notch portions of the first wing and the second wing (the wings are the top and bottom panels as shown in fig. 1); wherein the second lower opening is defined by overlapping second notch portions of the first wing and the second wing (the wings are the top and bottom panels as shown in fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include first lower and second lower openings, wherein the first lower opening is defined by overlapping first notch portions and the second lower opening is defined by overlapping second notch portions as taught by Mintz on the first and second wings of the cover of Heisler et al. in order to provide a transition area to cover the heel or hoof and to enable the surrounded ankle to move comfortably (col.3, lines 40-45 of Mintz).
Behme teaches an animal cover comprising a body is formed from the elastic sheet (para. 0037) that is seamed with a cloth (any one of the layers as shown in figs. 6,11,12 can be the cloth, and any one of the layers as shown can be the sheet, thus, the two are seamed together with seams 308 as stated in para. 0062); the cloth is located between the first and second wings (of the sleeve that are separated by the seams 308); and stitched together to seam a first side and a second side of the sheet. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to seam the elastic sheet of Heisler et al. with a cloth as taught by Behme, and the cloth is placed between the first and second wings and stitched together to seam a first side and a second side of the sheet as taught by Behme in order to provide extra cushion due to the cloth and to aid in the rotational alignment of the cover (as stated in Behme). 
The combination of Heisler et al. as modified by Mintz and Behme would result in 
The first and second lower openings at least partially exposing the hoof outside the hoof cover; the cloth (as relied on Behme) is located between the first and second wings; the stitching (from Heisler attaching the wings) interconnects the cloth and first and second side portions of the first and second wings; wherein the first lower opening is defined by overlapping first notch portions (as relied on with Mintz) of the first wing and the second wing that are located between the first seam and the fold such that the first seam runs from the upper foot-insertion opening along the first side portion to the first lower opening; wherein the second lower opening is defined by overlapping second notch portions (as relied on with Mintz) of the first wing and the second wing that are located between the second seam and the fold such that the second seam runs from the foot-insertion opening along the second side portion to the second lower opening.
	For claim 14, Heisler et al. as modified by Mintz and Behme teach the hoof cover as claimed in claim 13, but are silent about wherein the elastic sheet that composed of latex.  In addition to the above, Behme teaches the sheet being made out of latex (para. 0037,0063). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sheet of Heisler et al. as modified by Mintz and Behme be made out of latex as further taught by Behme, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (latex is stretchable and can increase comfort per para. 0042 of Behme).  In re Leshin, 125 USPQ 416.
	For claim 15, Heisler et al. as modified by Mintz and Behme teach the hoof cover as claimed in claim 13, and further teach wherein edges (fig. 1 of Mintz where ref. 21 is pointing at, that edge is curved and is at the fold F) defining the first notch portions are curved and meet at the fold.  
	For claim 16, Heisler et al. as modified by Mintz and Behme teach the hoof cover as claimed in claim 15, and further teach wherein edges (fig. 1 of Mintz where ref. 21 is pointing at, that edge is curved and is at the fold F) defining the second notch portions are curved and meet at the fold.  
	For claim 18, Heisler et al. as modified by Mintz and Behme teach the hoof cover as claimed in claim 13, and further teach wherein the elastic sheet has a thickness in the range of 0.22 mm to 0.30 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the elastic sheet of Heisler et al. as modified by Mintz and Behme be with a thickness in therange of 0.22 mm to 0.30 mm.16/312,745 rAmendment and Response to RestrictionPage 3 of 4ange of 0.22 mm to 0.30 mm, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the cushioning effect the user wishes the cover to have for comfort of the animal).  In re Aller, 105 USPQ 233.
 	For claim 19, the limitation has been explained in the above, thus, please see above. Not explained is a second cloth is placed over the first and second wings and stitching interconnects the first cloth, the second cloth and first and second side portions of the first and second wings to provide a first seam at a first side and a second seam at a second side.  As stated in the above, Behme teaches various layers (figs. 6,9,11,12) that can be considered another cloth because all the layers are seamed together. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a second cloth as further taught by Behme be placed over the first and second wings and stitching interconnects the first cloth, the second cloth and first and second side portions of the first and second wings to provide a first seam at a first side and a second seam at a second side of sheet of Heisler et al. as modified by Mintz and Behme in order to provide extra cushion due to the cloth and to aid in the rotational alignment of the cover (as stated in Behme).
 	For claim 21, the limitation has been explained in the above claim 18, thus, please see above.
	For claim 22, the limitation has been explained in the above claims, thus, please see above.
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. Applicant argued the following:
The openings 106 do not correspond to the claimed lower openings 201, 203 of the present invention where, in the context of the present invention, the lowers openings 201, 203 are configured to expose a portion of the hoof so that that the portion of the hoof is outside the hoof cover (per amended claim 13). Likewise, the openings 106 are not lower openings that are defined by overlapping notch portions of the wings that are located between the seams and the fold (per amended claims 13 and 19). When the Heisler mesh is folded about the vertical axis 12, no lower openings consistent with the lower openings specified in claims 13 and 19 are provided.

	As stated in the above rejection, Heisler is modified by Mintz to have these openings as argued by applicant. The openings are included to provide a transition area to cover the heel or hoof and to enable the surrounded ankle to move comfortably as stated in col.3, lines 40-45 of Mintz. Thus, one of ordinary skill in the art would include these openings as taught by Mintz in the cover of Heisler so as to provide a transition area to cover the heel or hoof and to enable the surrounded ankle to move comfortably.
	Once the openings as relied on Mintz are placed at the area of the fold ref. 12 of Heisler, and the cover is folded with seams 15 as shown in fig. 5 of Heisler, the openings will define overlapping notch portions so that partial exposure of the hoof/foot/paw of the desired animal will be shown. 	
First, there is no desire for Heisler paw sleeve to provide comfort for movement around an animal paw. 

Why would there NOT be a desire because if it provides comfort and ease of movement around the paw, then certain the user would wish to include the openings/notches of Mintz in the cover of Heisler to provide comfort. It would be a better improvement to the cover of Heisler, thus, one would certain wish to do that. 
Second, in Mintz, the structure itself is a thermal pack. The Mintz apertures 33, 34 are not described as being for the purpose of inserting and/or removing a thermal pack. 
The thermal pack is not relied on for Mintz. It is the openings 33,34 that create notches to provide comfort and ease of movement that is being relied on for Mintz. While the apertures 33,34 may provide a purpose of inserting/removing the thermal pack, Mintz also stated that these apertures also provide ease of movement for the wear. There can exist more than one purposes in having these apertures and not only for thermal pack. 
Third, in Mintz the two asserted wings are not overlaid upon each other when the thermal pack is in use. Instead, the upper wing (in the view of Mintz Fig. 1) wraps around the foot area of a baby and the lower wing (in the view of Mintz Fig. 1) wraps around the leg area of the baby. These distinctions cannot be ignored when considering whether one of ordinary skill in the art would actually combine the references in the manner asserted.

	Again, Mintz was not relied on for overlaid wings or thermal pack. As stated above, it is the openings that create notches that is being relied on. The overlaid concept is taught in Heisler. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643